Title: To Alexander Hamilton from John Lillie, 9 December 1799
From: Lillie, John
To: Hamilton, Alexander


          
            Sir
            Boston 9th. December 1799.
          
          I must request your forgiveness in being so often troublesome to you respecting an appointment to the new Corps of Artillery that was reported in the last Congress to be raised to complete the two Regiments. I observed to you in a former Letter, that the President of the United States had received a communication from the Secretary of War, that he was fearful there was already too many or too great a proportion of Field Officers appointed in Boston and its vicinity; but on investigation, (I find there is but three Commissioned Officers, one of which is a Capt. & two Subalterns) in the Six large & respectable Counties South of Boston, in one of which I reside. Mr Dexter one of the Gentlemen of the Senate from this District, with whom I have conversed, can inform you on this subject. I would therefore wish with your approbation, still to be considered as a candidate for this appointment.
          At present I remain in Commission by invitation from General Lincoln in the Customs untill the decision of the present Congress is known respecting the raising of the additional Battalion.
          I have the honor  to be Sir with great respect your very obedt
          
            John Lillie
          
          Major General A Hamilton
        